Title: To James Madison from Richard Worsam Meade, 1 October 1807
From: Meade, Richard Worsam
To: Madison, James



Sir
Cadiz 1. October 1807.

I have the honor to transmit you above copy of my last Respects dated 24th. August, & have now to wait on you with a certified notarized Extract of the Sentence given by the Tribunal in the Case of Mr. Yznardy the American Consul of this City against me, By which you will see that He has been Condemned to restore money exacted on 8 different Vessells as unjust, to pay all the Costs of the Suit and perpetual silence imposed on him, as to his complaints of the injury done his Character.
During the period that the suit was going on Mr. Yznardy has thought proper to write a most extraordinary letter to the Governor of this City, requesting him to suspend my functions as Navy Agent, because I did not think proper to hand him my Commission, & because he had not been notified by the American Govt. of my appointment, adding that no such office was provided for, by the Treaty with Spain, and he considered it as depriving him of his consular rights, & that he had not nor would he acknowledge me; He adds that he had written for Instructions some time since to America but had received no reply.
I submit these papers to you Sir  Copies of them I have also for fear of accidents transmitted to The Honble. Secretary of the Navy & shall wait your orders on the Subject.  I remain With much Respect & Consideration Sir Your Very D. hl.

R W Meade

